Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.
Response to Arguments
3.	Applicant’s arguments, see page 5, line 8 through page 9, filed 19 July 2021, with respect to claims 1-10 and 12-13 have been fully considered and are persuasive.  The rejection of claims 1-10 and 12-13 under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 20120105007) in view of Balogh et al. (US 20160181594) has been withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1, 3-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Balogh et al. (US 20160181594) in view of Amiruddin et al. (US 20120107680).
Claim 1:	Balogh et al. in Figure 1 disclose a lithium secondary battery (lithium ion battery 20) comprising: 
a positive electrode, a negative electrode, and a separator (30) disposed between the positive electrode (24) and the negative electrode (22)(paragraphs [0031]-[0046], 
wherein the negative electrode is lithiated by pre-lithiation (paragraph [0011], lines 1-3), 
wherein the pre-lithiation is performed by a process that allows lithium metal to be in contact with the negative electrode and the negative electrode and the lithium 2 to 20 kgf per 1.5 cm2.
Balogh et al. in Figures 2-3 and 5 disclose performing pre-lithiation performed by a process that allows lithium metal to be in contact with the negative electrode and the negative electrode and the lithium metal to be attached to each other by pressure in the range of 0.1 kgf per 1.5 cm2 to 20 kgf per 1.5 cm2 (i.e. about 0.07 to 13 kgf per cm2 (col. 11: 39-45 discloses 0.1 MPa – 40 MPa, which equates to 1.0 to 408 kgf per  cm2 and encompassed the claimed range. See also entire document.
Balogh et al. further disclose that a quantity of lithium transferred to the electrode can be controlled by adjusting the time (duration of contact between the lithium metal source adjacent and the surface of a pre-fabricated negative electrode), pressure applied, and temperature during the heating step (col. 11: 21-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to the pressure to with a range of at least 0.1 kgf per 1.5 cm2 to 20 kgf per 1.5 cm2 depending upon the desired amount or quantity of lithium to be transferred.
	One having ordinary skill in the art would have been motivated to make the modification to provide a negative electrode wherein active lithium had been added to the electrode prior to electrochemical cell assembly that would have enabled replacement of irreversibly lost lithium during cell formation and cell aging, thus leading to increased battery capacity and improved batter life (col. 5: 25-38).

a total capacity of a negative electrode active material of the negative electrode that is larger than a total capacity of a positive electrode active material of the positive electrode, and 
a charge capacity of the negative electrode that is smaller than a charge capacity of the positive electrode due to the pre-lithiation of the negative electrode.
Balogh et al. do not disclose that the negative electrode comprises electroplated lithium.
	Amiruddin et al. disclose a negative electrode comprising electroplated lithium (abstract, lines 6-8 which discloses that supplemental lithium can be provided to the negative electrode active material prior to assembly of the battery using electrochemical deposition). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode of Balogh et al. by incorporating the electroplated lithium of Amiruddin et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide high voltage lithium secondary batteries that would have exhibited excellent cycling at very specific capacities (paragraph [0001]).
Claim 3:	The rejection of claim 3 is as set forth above in claimed 1 above wherein Amiruddin et al. further disclose that the lithium ions are electroplated to form the electroplated lithium (e.g. electrochemical placement of the lithium into the negative electrode as disclosed in paragraph [0070]) which renders obvious that lithium ions in an amount corresponding to a difference between the charge capacity of the positive electrode and the charge capacity of the negative electrode are electroplated to form the electroplated lithium. See also paragraphs [0121]-[0122]).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1above wherein Amiruddin et al. further disclose that the negative electrode (102) comprises electroplated lithium (e.g. electrochemical placement of the lithium into the negative electrode as disclosed in paragraph [0070]) which renders obvious an electroplated lithium configured to supply lithium ions to the positive electrode or the negative electrode during degradation of the lithium secondary battery. See also e.g., paragraphs [0053], [0072], [0121]-[0122] and [0126].
 Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Amiruddin et al. further disclose that the negative electrode has a lithiated capacity of 26% to 90% based on the total capacity of the negative electrode active material due to the pre-lithiation (2.5% to 90% as per paragraph [0125]).
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Amiruddin et al. further disclose that the charge capacity of the negative electrode is 
Claim 7:	 The rejection of claim 7 is as set forth above in claim 1 wherein the Amiruddin et al. combination further disclose a method of preparing the lithium secondary battery of claim 1, the method comprising: 
(1) performing pre-lithiation of a negative electrode (prior to battery assembly) by supplying lithium ions to the negative electrode to prepare a pre-lithiated negative electrode (paragraphs [0070] and [0121]-[0122]) which renders obvious pre-lithiation in an amount greater than an irreversible capacity of the negative electrode; and 
(2) disposing a separator (106) between the pre-lithiated negative electrode (102) and a positive electrode (104), wherein a charge capacity of the negative electrode is smaller than a charge capacity of the positive electrode due to the pre-lithiation of the negative electrode (prelithiation of the negative electrode as disclosed in the Amiruddin et al. combination renders obvious the recited charge capacity).
Claim 8:	 The rejection of claim 8 is as set forth above in claim 7 wherein Amiruddin et al. combination disclose peforming pre-lithiation such that an amount of lithium is supplied to the negative electrode. Pre-lithiation of the negative electrode as disclosed by the Amiruddin et al. combination renders obvious performing pre-lithiation in an amount of lithium, which is greater than an amount of lithium to supplement an irreversible capacity loss of the negative electrode, is supplied to the negative electrode. 
Claim 9:	The rejection of claim 9 is as set forth above in claim 7 wherein Amiruddin et al. further disclose that the charge capacity of the negative electrode is 10% or more to less than 100% of the charge capacity of the positive electrode (3% to 50%, as per paragraph [0072]).
Claim 10:	The rejection of claim 10 is as set forth above in claim 7 wherein Amiruddin et al. further disclose that the negative electrode has a lithiated capacity of 26% to 90% based on the total capacity of the negative electrode active material due to the pre-lithiation (2.5% to 90% as per paragraph [0125]).
Claim 12:	The rejection of claim 12 is as set forth above in claim 7 wherein Balogh et al. further disclose a time for which lithium metal is in contact with the negative electrode during pre-lithiation is 40 minutes to 3 hours (col. 11: 21-45).
Claim 13:	 The rejection of claim 13 is as set forth above in claim 7 wherein Amiruddin et al. further disclose performing lithium plating on the negative electrode by charging the lithium secondary battery (paragraph [0071]).
Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729